Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 3/31/2021, claims 1-14 and 16-20 are presented for examination. Claims 1, 8, 11, 12, 15, and 16 are independent.
Amended claim(s): 1, 11, 16.
New claims: 19, 20
Applicants’ arguments, see Applicant Arguments/Remarks 3/31/2021, with respect to claim(s) 16 rejected under prior art have been fully considered and are unpersuasive. Miya explicitly discloses receiving a first authentication request comprising a first authentication type identifier and first authentication data; (Miya: Figs. 7 and 8, [0093-0098]: NFC communication packet is sent during transmission S102. This NFC communication packet comprises a "third NDEF Record", which determines the authentication method, i.e., 'authentication type identifier'); verifying the first authentication data; and (Miya: Figs. 7 and 8, [0093-102], i.e., authentication is completed i.e., verified based on mutual exchange of authentication material); 

Specification
The amendment filed 3/31/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Amended claim 1 limitation: “wherein the act of establishing the connection with the hearing device is performed while the hearing device is out of the sight of the user when the hearing device is worn at the ear of the user in the hands-free manner”. Claims 18-19 recite similar subject matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in 

Claims 1, 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 limitation: “wherein the act of establishing the connection with the hearing device is performed while the hearing device is out of the sight of the user when the hearing device is worn at the ear of the user in the hands-free manner.” There is no support for the aforementioned limitation in Applicant’s disclosure as originally filed. Newly added claims 19-20 recite similar subject matter and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090222659 A1 (hereinafter ‘Miya’) in view of US 20110313922 A1 (hereinafter ‘Ben’).

As regards claim 11, Miya discloses: A method performed by a hearing device, comprising: transmitting security data of the hearing device, (Miya: Fig. 7, [0093-0095]: NFC communication packet is sent during transmission S102. This NFC communication packet comprises a "third NDEF Record", which determines the authentication method, i.e., 'authentication type identifier') wherein the security data is indicative of an authentication type applied in the hearing device; (Miya: [0065]: "mutual authentication" and [0190]: "headphone" and [0331]: "audio device")
transmitting first authentication material; (Miya: Fig. 7, [0093-0095]: NFC communication packet is sent during transmission S102. This NFC communication packet comprises a "third NDEF Record", which determines the authentication method, i.e., 'authentication type identifier')
receiving a first authentication request comprising a first authentication type identifier and first authentication data; (Miya: Figs. 7 and 8, [0093-0098]: NFC communication packet is sent during transmission S102. This NFC communication packet comprises a "third NDEF Record", which determines the authentication method, i.e., 'authentication type identifier')

determining and storing an authentication key if the first authentication data is successfully verified. (Miya: Figs. 7 and 8, [0098]: "generation of a link key (S108) ". Storage of the link key is disclosed in Miya, [0102]: "link key are stored in a security database") 
Although Miya discloses cellphone being paired and it can be argued that holding a cellphone on the ear would read on the broadly recited limitation: wherein the hearing device is configured to be worn at an ear of a user.
Miya does not explicity disclose that the device is worn on the ear of the user in a hands-free manner. However, pairing hearing devices such as headsets/headphones using authentication mechanism as recited in Miya was a well-known and commonly used technique to not only a skilled artisan but even to a laymen before the effective filing date of the invention. See e.g., Ben: Fig. 7, ¶63, ¶105, ¶113)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Miya to include well-known and commonly used technique of applying authenticated pairing technique of pairing a hearing 
Miya et al combination further discloses: wherein the act of transmitting the security data, the act of transmitting the first authentication material, the act of receiving the first authentication request, and the act of verifying the first authentication data, are performed by the hearing device that is configured to be worn at the ear of the user in a hands-free manner, (Miya: [0065]: "mutual authentication", Figs. 7 and 8, [0095-0098]. See also, Ben: Fig. 7, ¶63, ¶105, ¶113), and 
wherein the hearing device is out of a sight of the user when the hearing device is worn at the ear of the user. (Ben: Fig. 7, ¶63, ¶105, ¶113, ¶173, i.e., earpiece that fits in the ear which is worn around the ear and is out of sight of user)

Claim 16 recite substantially the same features recited in claims 1 and 11 above. Claim 16 is rejected based on the aforementioned rationale in the rejection of claims 1 and 11. 

As regards claim 13, Miya et al combination discloses the method according to claim 11, wherein the method further comprises: starting a timer if the first authentication data is successfully verified; and deleting or overwriting the 

As regards claim 14, Miya et al combination discloses the method according to claim 11, wherein upon the security data being indicative of a secondary authentication type, the method further comprises: retrieving a passcode; wherein the first authentication data is verified based on the passcode. (Miya: [0099]: "user is requested to manually input a passkey". See also, Ben: Fig. 7, ¶63, ¶105, ¶113)

As regards claim 17, Miya et al combination discloses the hearing device according to claim 16, wherein the first authentication material comprises a hearing device identifier identifying the hearing device that is configured to be worn at the ear of the user. (Miya: [0084] refers to Fig. 25, which discloses in Fig. 25B that BD_ADDRmaster and BD_ADDRslave are used for calculating the link key; BD_ADDRmaster and BD_ADDRslave are part of the 'first authentication material', see Fig. 7, S102 and "NFC communication packet". Miya: Fig. 7, [0095]: "BD address, random number, certificate, and so forth" - this information will be used for authentication later on, hence it is 'authentication material', which needs to be 'obtained', e.g. by reading from memory or by means of a prior exchange (see 

Allowable Subject Matter
Claims 8 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: This communication warrants no examiner's reason for allowance, as the Office Action mailed 6/26/2020 makes evident the reason for allowance for claims 8 and 12, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of the Office Action mailed 6/26/2020 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432